UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-13059 (Exact name of Registrant as specified in its charter) Delaware 33-0055414 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3169 Red Hill Avenue, Costa Mesa, CA (Address of principal executive) (Zip Code) Registrant’s telephone number, including area code (714)549-0421 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of July 22, 2010 Common Stock, $0.01 par value 25,372,891 Shares Exhibit Index on Page 37 CERADYNE, INC. INDEX PAGENO. PARTI. FINANCIAL INFORMATION Item1. Unaudited Consolidated Financial Statements 3 Consolidated Balance Sheets – June 30, 2010 and December 31, 2009 3 Consolidated Statements of Income – Three and Six Months Ended June 30, 2010 and 2009 4 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 6-19 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-32 Item3. Quantitative and Qualitative Disclosures About Market Risk 33-34 Item4. Controls and Procedures 34 PARTII. OTHER INFORMATION Item1. Legal Proceedings 35 Item1A. Risk Factors 35 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item3. Not applicable 35 Item4. Not applicable 35 Item5. Not applicable 35 Item6. Exhibits 35 SIGNATURE 36 2 CERADYNE, INC. FORM 10-Q FOR THE QUARTER ENDED June 30, 2010 PART I.FINANCIAL INFORMATION Item1. Unaudited Consolidated Financial Statements CERADYNE, INC. CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) June 30, December 31, 2009 (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash - Short-term investments Accounts receivable, net of allowances for doubtful accounts of $802 and $851 at June 30, 2010 and December 31, 2009, respectively Other receivables Inventories, net Production tooling, net Prepaid expenses and other Deferred tax asset TOTAL CURRENT ASSETS PROPERTY, PLANTAND EQUIPMENT, net LONG TERM INVESTMENTS INTANGIBLE ASSETS, net GOODWILL OTHER ASSETS TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable $ $ Accrued expenses TOTAL CURRENT LIABILITIES LONG-TERM DEBT EMPLOYEE BENEFITS OTHER LONG TERM LIABILITY DEFERRED TAX LIABILITY TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 13) SHAREHOLDERS’ EQUITY Common stock, $0.01 par value, 100,000,000 authorized, 25,357,047 and 25,401,005 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying condensed notes to Consolidated Financial Statements 3 CERADYNE, INC. CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (Unaudited) NET SALES $ COST OF GOODS SOLD Gross profit OPERATING EXPENSES Selling General and administrative Acquisition related credit ) - ) - Research and development Restructuring - plant closure and severance - 7 Goodwill impairment - - INCOME (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Interest income Interest expense ) Gain on early extinguishment of debt - - Gain (loss) on auction rate securities ) ) ) Miscellaneous ) INCOME (LOSS) BEFORE PROVISIONFOR INCOME TAXES ) ) PROVISION (BENEFIT) FOR INCOME TAXES ) ) NET INCOME (LOSS) $ $ ) $ $ ) BASIC INCOME (LOSS) PER SHARE $ $ ) $ $ ) DILUTED INCOME (LOSS) PER SHARE $ $ ) $ $ ) WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC DILUTED See accompanying condensed notes to Consolidated Financial Statements 4 CERADYNE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Six Months Ended June 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) ADJUSTMENTS TO RECONCILE NET INCOME (LOSS) TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Depreciation and amortization Non cash interest expense on convertible debt (Gain) on early extinguishment of debt - ) Payments of accreted interest on repurchased convertible debt - ) Deferred income taxes ) Stock compensation Loss on marketable securities Goodwill impairment - Loss on equipment disposal Change in operating assets and liabilities (net of effect of businesses acquired): Accounts receivable, net ) Other receivables ) Inventories, net Production tooling, net Prepaid expenses and other assets ) Accounts payable and accrued expenses ) Income taxes payable 49 ) Other long term liability ) Employee benefits NET CASH PROVIDED BY OPERATING ACTIVITES CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Changes in restricted cash - Purchases of marketable securities ) ) Proceeds from sales and maturities of marketable securities Cash paid for acquisitions - ) Proceeds from sale of equipment 72 NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of stock due to exercise of options 36 9 Excess tax benefit due to exercise of stock options 7 7 Shares repurchased ) ) Reduction on long term debt - ) NET CASH USED IN FINANCING ACTIVITIES ) ) EFFECT OF EXCHANGE RATES ON CASH AND CASH EQUIVALENTS ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See accompanying condensed notes to Consolidated Financial Statements 5 CERADYNE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (Unaudited) 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair statement have been included. Operating results for the six months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The balance sheet at December 31, 2009 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. For further information, refer to the Consolidated Financial Statements and Notes to Financial Statements included in Ceradyne’s annual report on Form 10-K for the year ended December 31, 2009. 2. Share Based Compensation Share-based compensation expense for the three and six months ended June 30, 2010 was $1.0 million and $2.0 million, respectively, which was related to stock options and restricted stock units. This compared to $0.9 million and $1.8 million for the three and six months ended June 30, 2009, respectively. Share-based compensation expense is based on the value of the portion of share-based payment awards that is ultimately expected to vest. Forfeitures are estimated at the time of grant in order to estimate the amount of share-based awards that will ultimately vest. The forfeiture rate is based on historical rates. Share-based compensation expense recognized in the Company’s Consolidated Statements of Income for the three and six month periods ended June 30, 2010 includes (i)compensation expense for share-based payment awards granted prior to, but not yet vested as of January1, 2006, based on the estimated grant-date fair value and (ii)compensation expense for the share-based payment awards granted subsequent to December31, 2005, based on the estimated grant-date fair value. Since share-based compensation expense recognized in the Consolidated Statements of Income for the three and six month periods ended June 30, 2010 is based on awards ultimately expected to vest, it has been reduced for estimated forfeitures. The Company maintains the 1994 Stock Incentive Plan and 2003 Stock Incentive Plan. The Company was authorized to grant options for up to 2,362,500 shares under its 1994 Stock Incentive Plan. The Company has granted options for 2,691,225 shares and has had cancellations of 396,911 shares through June 30, 2010. There are no remaining stock options available to grant under this plan. The options granted under this plan generally became exercisable over a five-year period for incentive stock options and six months for nonqualified stock options and have a maximum term of ten years. The 2003 Stock Incentive Plan was amended in 2005 to allow the issuance of Restricted Stock Units (the “Units”) to eligible employees and non-employee directors. The Units are payable in shares of the Company’s common stock upon vesting. For directors, the Units typically vest annually over three years following the date of their issuance. For officers and employees, Units granted prior to March 22, 2010 typically vest annually over five years following the date of their issuance, and Units granted on or after March 22, 2010 typically vest annually over three years following the date of their issuance. The Company may grant options and Units for up to 1,875,000 shares under the 2003 Stock Incentive Plan. The Company has granted options for 475,125shares and Units for 713,986 shares under this plan through June 30, 2010. There have been cancellations of 101,675 shares associated with this plan through June 30, 2010. The options under this plan have a life of ten years. During the three and six months ended June 30, 2010 and 2009, the Company issued Units to certain directors, officers and employees with weighted average grant date fair values and Units issued as indicated in the table below. The Company records compensation expense for the amount of the grant date fair value on a straight line basis over the vesting period. 6 Share-based compensation expense reduced the Company’s results of operations as follows (dollars in thousands): Three Months Ended June 30, Six Months Ended June 30, Share-based compensation expense recognized: General and administrative, options $
